Continuing Abatement Order filed June 10, 2014




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00294-CV
                                   ____________

  FEDEX HOME DELIVERY, JOAQUIN CASTRO AND TALAMENTES
                 ENTERPRISES, INC., Appellants

                                         V.

                          JEANETTE STONE, Appellee


                    On Appeal from the 361st District Court
                             Brazos County, Texas
                    Trial Court Cause No. 08-001967-CV-361

                            ABATEMENT ORDER

      On April 14, 2014, the parties notified this court that the parties had reached
an agreement to settle the issues on appeal and requested that the appeal be abated
for completion of the settlement. Accordingly, we issue the following order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until July 10, 2014. The appeal will be reinstated on this court’s
active docket at that time, or when the parties file a motion to dismiss the appeal or
other dispositive motion. The court will also consider an appropriate motion to
reinstate the appeal filed by either party, or the court may reinstate the appeal on its
own motion.



                                       PER CURIAM